Citation Nr: 0908925	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-38 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic disability 
exhibited by back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

This case was remanded for further development in August 
2008, and has returned for further appellate action.  


FINDING OF FACT

A chronic disability exhibited by back pain was not present 
in service, did not manifest until many years after service, 
and is not otherwise related to service.


CONCLUSION OF LAW


A chronic disability exhibited by back pain was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondences dated on February 2004, November 2004 and 
April 2006 the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  The April 2006 
correspondence further notified the Veteran of the process by 
which disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

These notices were delivered after the initial denial of the 
claim.  The AOJ subsequently readjudicated the claim based on 
all the evidence of record and issued a supplemental 
statement of the case (SSOC) in October 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  

Service Connection

The Veteran contends that he has a chronic disability 
exhibited by back pain as a result of service.  Specifically, 
he states that he fell from a ladder while aboard the U.S.S. 
Tripoli in June 1968.  In order to establish direct service 
connection, three elements must be satisfied.  There must be 
medical evidence of a current disability; medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence linking the current disease 
or injury and the current disability.  See 38 U.S.C.A. 
§§ 1110, 1131 & 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

The medical evidence of record indicates that the Veteran has 
a current disability.  X-rays obtained in October 2004 
revealed degenerative changes of the thoracic and lumbar 
spine.

The Veteran believes that a portion of his service treatment 
records are missing.  Upon review by the Board, the service 
treatment records contain a pre-induction and separation 
examination.  There is no indication that his service 
treatment records are incomplete.  Service treatment records 
are negative for complaints of, treatment for, or findings of 
a fall or low back disability.  Furthermore, at the time of 
separation, the Veteran did not report complaints of 
recurrent back pain.

The Veteran was provided a VA examination in November 1970.  
During examination, the Veteran had no complaints of back 
pain.  In fact, he reported working full-time as a truck 
driver with no lost time from work.  Examination showed 
normal cervical, thoracic and lumbar spine range of motion.  
The Veteran was not diagnosed with a disability.  The 
examiner noted no sequelae from the back injury related by 
the Veteran.      

According to available post-service medical records, the 
Veteran did not seek treatment for his back pain until 
February 1999, some 29 years post-service.  At that time, he 
saw a private chiropractor for complaints of thoraco-lumbar 
pain.  He reported the onset of his symptoms as beginning 3 
days prior to seeking treatment.  He stated his back pain was 
the result of sleeping in different hotel beds.  This does 
not contemplate an in-service event.  Degenerative changes of 
the thoraco-lumbar spine were noted on x-rays.  

In June 2001, the Veteran reported a flare-up of pain when he 
was struck by an elevator door.  Throughout his chiropractic 
care, the Veteran never related his symptoms to a fall in-
service.  The Board finds the statements made by the Veteran 
when seeking treatment are more probative than his later 
allegations.  Lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  His statements made contemporaneous to treatment are 
more credible than his later allegations made to support his 
claim for compensation.   

The Veteran was afforded a VA examination in January 2008.  
The Veteran reported pain in the mid to low back.  He 
described having daily pain since the incident in-service.  
The Veteran stated following the fall in service he lost 
feeling from the waist down for 3 to 4 days.  He was treated 
with a few weeks of bed rest, and then resumed his regular 
duties.  Examination revealed no apparent distress.  The 
Veteran's back was nontender with no muscle spasms or 
weakness, although his range of motion was reduced.  There 
was no instability, fatigability, weakness or incoordination.  
Based on review of the October 2004 x-rays, the examiner's 
impression was thoraco-lumbar spine degenerative disc 
disease.  

The examiner opined that the degenerative disc disease of the 
Veteran's lumbar spine "is less likely than not related to 
active duty service."  The examiner's rationale included the 
fact that there was no objective evidence of an in-service 
event, separation examination showed normal spine, and the 
Veteran's earliest complaints of record were almost 30 years 
post-service and evidence of a re-injury approximately two 
years prior.   

Following a Board remand in September 2008, the examiner was 
asked to provide an addendum to the January 2008 opinion 
based on additional evidence provided by the Veteran.  Of 
significance is an August 2005 letter from the widow of a 
chiropractor who treated the Veteran, a March 2004 medical 
letter from Dr. B., and a private medical opinion from Dr. O 
of October 2004.  Following review of the additional 
evidence, the examiner's opinion remained that the Veteran's 
current disability is less likely as not (less than 50/50 
probability) caused by or a result of active service.  The 
examiner stated it would be mere speculation to state the 
current disability is related to service without objective 
evidence.  The rationale for the opinion was that there is no 
record of the back disability in-service or on the November 
1970 examination and chronicity of the back pain could not be 
established without actual treatment records.  
 
The Board also reviewed the evidence submitted by the 
Veteran.  The August 2005 letter from the widow indicated her 
husband treated the Veteran for his back injury sometime in 
1971, and that he informed her husband of the in-service 
injury.  She stated she could not give exact dates and, that 
treatment records are unavailable.  The widower does not 
allege that she is a medical professional or what job she had 
in the chiropractic practice with her former spouse.  Thus, 
she has not been shown to possess the requisite training or 
credentials needed to make a diagnosis and correlation to 
service.  Her statement is competent to support the Veteran's 
claim that he injured his back in service and continued to 
have low back pain after service.  

Also, it is noted when filing his application for 
compensation benefits in September 1970 and May 1974, the 
Veteran never indicated on either application that he sought 
medical treatment for his back injury outside the U.S.S. 
Tripoli during this timeframe.  As previously stated, the 
earliest medical evidence of a back complaint was in February 
1999.       

Dr. B's and Dr. O's letters both state that the Veteran's 
severe low back pain originated in service.  Neither 
physician included whether they reviewed the claims files or 
had access to the Veteran's complete medical history in 
rendering their opinion.  Also, there is no rationale noted 
or explanation given in either letter.   

Dr. B's treatment records have not been included with the 
file.  However, the evidence of record reflects that the 
Veteran first sought treatment from Dr. B in 2004.  In 
January 2004, Dr. B referred the Veteran to physical therapy, 
where he treated through August 2004.  Dr. B's March 2004 
letter, also states the Veteran reinjured his back in 2002 
without further explanation.  It is unclear how a physician, 
who first examined the Veteran 34 years post-service, can 
relate the disability to service without review of the 
Veteran's records.  Accordingly, the Board assigns this 
opinion less probative than the VA opinions.    

Dr. O's records reflect the Veteran has been a patient since 
approximately September 2004.  In addition to stating his 
symptoms were due to the fall in service, the Veteran gave a 
history of constant bending and picking up 125 pound objects 
at work.  Dr. O failed to state whether the constant bending 
and lifting heavy objects caused or contributed to the 
Veteran's current disability.  Dr. O also did not state 
whether his opinion was based on the Veteran's complete 
medical history.  As such, the Board also assigns this 
opinion less probative value than the January and September 
2008 VA opinions.       

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).

The Veteran contends that his back disability started in 
service, and his belief that his records should reflect this 
occurrence.  The Board finds no evidence of an in-service 
incurrence.  In support of this contention, the Veteran 
submitted several buddy statements including one from his 
wife, a medical corpsman and wife of a former crewmember.  
The corpsman statement of January 2006, indicates he treated 
the Veteran for a period of two weeks after his fall aboard 
ship.  The Veteran's wife provided a letter stating she was 
advised of the Veteran's back injury through another 
crewmember, and that he has had pain every since.  The August 
2005 letter is from the widow of a former crewmember.  She 
stated that she was aware of his injury in service and his 
continued problems.  She also stated on a recent visit to 
Kentucky, the Veteran required medical treatment before he 
was able to return home.  

While these statements gives credence to the Veteran's claim 
of a back injury in-service and resulting low back pain, the 
statements cannot be used as medical evidence of a nexus to 
the Veteran's current disability.  Furthermore, the witnesses 
have not been shown to possess the requisite training or 
credentials needed to make such an opinion.  As such, these 
lay opinions do not constitute competent medical evidence and 
lacks probative value.  See Routen v.  Brown, supra; Espiritu 
v. Derwinski, supra.  

As this discussion illustrates, competent evidence of record 
does not reflect a diagnosis of a low back disability until 
February 1999, more than 29 years after his discharge from 
active service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Significantly, a VA physician who reviewed the claims folder 
and examined the Veteran in January and September 2008 
specifically concluded that the Veteran's lumbar spine 
disability was not caused by the purported in-service low 
back injury.  Even if the Veteran had a back injury in-
service, it was resolved without residuals as noted on the 
November 1970 examination.  [Of further significance are the 
private medical records reflecting a post-service intervening 
injury to the Veteran's low back.]  In essence, while the 
Veteran very well may have injured his back in service and 
had resulting pain, a clear preponderance of the evidence is 
against a finding that any current chronic back disability is 
related to active duty.  

In sum, the preponderance of the evidence is against a 
finding that the Veteran's chronic disability exhibited by 
back pain is causally related to his military service.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Service connection for a chronic disability 
exhibited by back pain is denied.  


ORDER

Service connection for a chronic disability exhibited by back 
pain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


